Citation Nr: 0310187	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  00-04 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee as secondary to a service connected 
disability.

3.  Entitlement to service connection for congenital lumbar 
stenosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran had active duty from March 1975 to June 1977.  

This appeal comes to the Board of Veterans Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Montgomery, 
Alabama in which service connection for left knee, right knee 
and back disorders was denied.  

The issues of entitlement to service connection for 
degenerative joint disease of the right knee and congenital 
lumbar stenosis will be addressed in the remand portion of 
this decision.  


FINDINGS OF FACT

1.  There is clear and convincing evidence that the veteran's 
left knee disorder existed prior to active military service.  

2.  There is competent medical evidence that the veteran's 
degenerative joint disease of the left knee was aggravated by 
active military service.  


CONCLUSION OF LAW

Degenerative joint disease of the left knee was aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1137, 1153, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2002).  In this instance there is clear 
and unmistakable evidence demonstrating that the veteran's 
degenerative joint disease of the left knee existed before 
his period of active duty service.  

A private hospital record, dated April 1970, showed that the 
veteran underwent a left knee arthrotomy with excision of the 
medial and lateral menisci.  The preoperative diagnosis was 
locked left knee.  The postoperative diagnosis was torn and 
locked medial and lateral menisci of the left knee with 
tenoarthrosis.  The January 1975 Report of Medical 
Examination, at enlistment, recorded the left knee arthrotomy 
in the summary of defects section.  However, it was 
determined that the defect was not disqualifying.  
Consequently, the issue before the Board is not the 
incurrence but rather aggravation of the left knee disorder 
during the veteran's active duty service.  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (2002).  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(b) (2002).  

Service medical records show that the veteran was seen for 
left knee pain, mild left knee strain and possible 
chondromalacia.  The April 1977 radiology report revealed 
joint space narrowing with hypertrophic spur formation more 
prominent laterally.  There was some mild associated 
flattening of the medial femoral condoyle.  Minimal 
hypertrophic spurring of the articular surface of the patella 
was also identified.  Post service private medical records 
show that the veteran was seen for left knee degenerative 
joint disease.  

The October 2002 VA examiner stated that the veteran had a 
pre-service injury to the left knee.  The VA examiner 
indicated that certainly, his symptomatology increased while 
in the service, as there was a history of pain and swelling 
after running.  The VA examiner thought that there was some 
increase in the underlying disorder also, and it was noted 
that degenerative changes of the knee were noted before his 
discharge from the service.  The VA examiner concurred with 
the veteran's private physician's November 1992 assessment, 
that basically his weight was causing his knee problems.  
This veteran is a morbidly obese individual and certainly had 
significant stress on his weight bearing joints over the 
years.  

Based on the VA examiner's opinion, the Board finds that the 
evidence establishes aggravation.  It is the judgment of the 
Board that the facts of this case warrant a grant of service 
connection for degenerative joint disease of the left knee on 
the basis of aggravation of the disability, because it became 
worse during the veteran's active military service.  The 
objective evidence establishes that there was an increase in 
severity of the preexisting left knee disorder during 
service.  Moreover, the record does not contain a specific 
finding that the increase in the disability during service 
was due to the natural progress of the disease and thus, 
there is no clear and unmistakable evidence to rebut the 
legal presumption of aggravation.  

In the Board's judgment, and after resolving all reasonable 
doubt in the veteran's favor, the evidence of record does 
establish that there was an increase in the severity of the 
veteran's preexisting left knee disorder during military 
service.  Accordingly, the Board concludes service connection 
is warranted for degenerative joint disease of the left knee.  

In light of the Board's decision granting the benefit 
requested, there is no need to discuss the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA) because it 
has become moot.  See 38 U.S.C. §§ 5100, 5102, 5103A, 5107(b) 
(West Supp. 2002) and 38 C.F.R. § 3.159 (2002).  


ORDER

Service connection for degenerative joint disease of the left 
knee is granted, subject to the provisions governing the 
award of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et. seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  However, 
it does not appear that the RO has expressly satisfied the 
Veterans Claims Assistance Act of 2000 requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, in April 2002 the Board performed additional 
development on the claim of entitlement to service connection 
for degenerative joint disease of the right knee and 
congenital lumbar stenosis pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  That development has been 
accomplished.  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 3.159 
(2002), a remand in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered the 
additional evidence developed by the Board it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should send veteran adequate 
written notification as to the 
information and evidence necessary to 
substantiate the claims at issue, 
including which evidence is to be 
provided by the veteran, and which by VA.  
See Quartuccio, supra.; and the Veterans 
Claims Assistance Act of 2000.  

2.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for degenerative joint disease 
of the right knee and congenital lumbar 
stenosis.  

3.  If the benefits sought on appeal is 
not granted both the veteran and his 
representative should be provided a 
supplemental statement of the case on the 
issues and afforded the appropriate 
opportunity to respond.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

